        Case 6:19-cv-00518-ADA Document 113 Filed 04/07/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 SHEILA DENISE KENDRICKS,                     §
 Plaintiff,                                   §
                                              §     CIVIL NO. 6:19-CV-00518-ADA
 v.                                           §
                                              §     JURY TRIAL DEMANDED
 METHODIST CHILDREN’S HOME,                   §
 Defendant.                                   §
                                              §


 ORDER GRANTING DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT AND
       DENYING PLAINTIFF’S MOTIONS FOR SUMMARY JUDGMENT

       Before the Court is Defendant Methodist Children’s Home’s Motion for Summary

Judgment (ECF No. 31), Defendant’s Motion for Partial Summary Judgment, (ECF No. 21),

Defendant’s Supplemental Motion for Partial Summary Judgment (ECF No. 32), and Plaintiff

Sheila Denise Kendrick’s Motions for Summary Judgment (ECF Nos. 18, 23). After having

reviewed the parties’ motions, case file, and applicable law, the Court has determined that

Defendant’s Motions should be GRANTED, and Plaintiff’s Motions should be DENIED for the

following reasons.

                                     I.    BACKGROUND

       This is a labor and employment dispute involving Methodist Children’s Home and a former

employee. Compl., ECF No. 1. Sheila Kendricks was employed by Methodist from 2007 until her

termination on July 27, 2018. Compl., ECF No. 1. Kendricks is an African American female and

was forty-seven years old at the time of the relevant facts of this case. Id. On May 21, 2018,

Kendricks underwent surgery that prevented her from working for a period of time. Over the course

of the final two months of her employment, Kendricks qualified for and received unpaid leave

under the Family and Medical Leave Act (FMLA). Def.’s Mot. Summ. J. at 5, ECF 31. During the

                                               1
        Case 6:19-cv-00518-ADA Document 113 Filed 04/07/21 Page 2 of 15




final months of Kendricks’s employment, she applied for and was denied two separate

opportunities for promotion, which were instead given to two Caucasian candidates under the age

of forty. ECF No. 47. Kendricks also alleges that, after witnessing a possibly racially

discriminatory hiring practice against a coworker by Methodist, she filed a formal grievance

through Methodist’s formal complaint filing system. Id.

       Kendricks, proceeding pro se, appears to state the following claims: (1) that the denial of

the promotions she applied for were the result of discrimination based on race, age, or disability

in violation of Title VII of Civil Rights Act of 1964, the Age Discrimination in Employment Act

(ADEA), and the Americans with Disabilities Act (ADA); (2) that her termination was a form of

retaliation for filing a grievance regarding a discriminatory hiring or promotion practice; (3) that

her termination while on leave violated and interfered with her rights under FMLA; (4) that these

actions are also violations of Chapter 21 of the Texas Labor Laws; (5) that she suffered from

unequal terms and conditions of employment; and (6) that Methodist’s actions constitute a panoply

of torts giving rise to punitive damages. Statement of Claims, ECF No. 28.

       Methodist contends that the denial of promotions to Kendricks were not the result of

discrimination or retaliation and that the Methodist based its decisions on the prevailing

candidates’ superior qualifications. Def.’s Mot. Summ. J. at 2, ECF No. 31. Methodist further

contends that it terminated Kendricks because of repeated improper conduct rather than for

discriminatory or retaliatory purposes. Id. at 3–5. Additionally, Methodist contends that it

terminated Kendricks’s FMLA leave because of her for-cause termination rather than any

discriminatory purpose. Id. at 5.




                                                 2
        Case 6:19-cv-00518-ADA Document 113 Filed 04/07/21 Page 3 of 15




                                    II.    LEGAL STANDARD

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Tolan v. Cotton, 572 U.S. 650, 655–56 (2014). A material fact is one that is likely to

reasonably affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). An issue is not genuine if the trier of fact could not, after an examination of the record,

rationally find for the non-moving party. Matsushita Elec. Indus., Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). As such, the burden of demonstrating that no genuine dispute of material

fact exists lies with the party moving for summary judgment. Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986).

        Once presented, a court must view the movant’s evidence and all factual inferences from

such evidence in a light most favorable to the party opposing summary judgment. Impossible

Elecs. Techniques v. Wackenhut Protective Sys., Inc., 669 F.2d 1026, 1031 (5th Cir. 1982).

Accordingly, the simple fact that the court believes that the non-moving party will be unsuccessful

at trial is an insufficient reason to grant summary judgment in favor of the moving party. Jones v.

Geophysical Co., 669 F.2d 280, 283 (5th Cir. 1982). However, “[w]hen opposing parties tell two

different stories, but one of which is blatantly contradicted by the record, so that no reasonable

jury could believe it, a court should not adopt that version of the facts for the purposes of ruling

on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380–81 (2007).

        Once the court determines that the movant has presented sufficient evidence that no

genuine dispute of material fact exists, the burden of production shifts to the party opposing

summary judgment. Matsushita, 475 U.S. at 586. The non-moving party must demonstrate a

genuinely disputed fact by citing to parts of materials in the record, such as affidavits, declarations,



                                                   3
        Case 6:19-cv-00518-ADA Document 113 Filed 04/07/21 Page 4 of 15




stipulations, admissions, interrogatory answers, or other materials; or by showing that the materials

cited by the movant do not establish the absence of a genuine dispute. Fed. R. Civ. P. 56(C)(1)(A)–

(B). “Conclusory allegations unsupported by concrete and particular facts will not prevent an

award of summary judgment.” Duffy v. Leading Edge Prods., 44 F.3d 308, 312 (5th Cir. 1995).

Moreover, unsubstantiated assertions, improbable inferences, and unsupported speculation are not

competent summary judgment evidence. See Forsyth v. Barr, 19 F.3d 1527, 1533 (5th Cir. 1994).

After the non-movant has been given the opportunity to raise a genuine factual issue, if no

reasonable juror could find for the non-movant, summary judgment will be granted. See Fed. R.

Civ. P. 56; Matsushita, 475 U.S. at 586.

                                         III.   ANALYSIS

       As a practical matter, it is of some concern that both parties in this case—one proceeding

pro se and the other having retained counsel—each submitted at least two motions for summary

judgment or partial summary judgment prior to the start of discovery and before either can

effectively demonstrate that the essential facts are undisputed. Rule 11 states that counsel’s

signature on a motion is a certificate that, to the best of one’s “knowledge, information, and belief,”

formed after reasonable inquiry, it is well grounded in fact and is warranted by existing law or a

nonfrivolous argument for the extension, modification, or reversal of existing law, and that it is

not interposed for any improper purpose. Fed. R. Civ. P. 11(b).

        A motion for summary judgment under Rule 56 is timely filed when the pleadings clearly

present no issues of material fact. If counsel knows that some material fact in the case is in dispute,

the certificate is not proper even if counsel believes that the evidence weighs heavily toward a

favorable finding. Further, the determination of whether any genuine factual issues that can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either party—



                                                  4
        Case 6:19-cv-00518-ADA Document 113 Filed 04/07/21 Page 5 of 15




the determination to be made on a motion for summary judgment—is significantly hindered

without a complete evidentiary record, as is the case here.

A.     Methodist’s Motion for Summary Judgment

       Methodist’s Motion for Summary Judgment asserts that it has demonstrated that no

genuine issue of any material fact exists in the present case. See Def.’s Mot. Summ. J. at 2, ECF

No. 31. Viewed in light of the pleadings and motions proffered, Methodist has carried its summary

judgment burden.

       i.      There is no genuine issue of material fact regarding Kendricks’s claims of
               discrimination based on race or age.

       Discrimination may be proved with direct evidence or circumstantial evidence. “If the

plaintiff produces direct evidence that discriminatory animus played a role in the employer’s

adverse employment decision, the burden of persuasion shifts to the defendant who must prove

that it would have taken the same action despite any discriminatory animus.” Nall v. BNSF Ry.

Co., 917 F.3d 335, 340 (5th Cir. 2019). In the absence of direct evidence, a plaintiff may prove

discrimination through the traditional McDonnell Douglas burden-shifting framework as outlined

below. Id.; see generally McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

       Under the traditional McDonnell Douglas burden-shifting framework, the plaintiff must

first establish a prima facie case of discrimination; that is, the plaintiff must show that: (1) the

plaintiff is a member of a protected class; (2) the plaintiff was qualified for the position that the

plaintiff applied to; (3) the plaintiff was subject to an adverse employment action; and (4) the

position was filled by someone outside the protected class. See McDonnell Douglas, 411 U.S. at

802; Bodenheimer v. PPG Indus., 5 F.3d 955 (5th Cir. 1993) (applying the same framework to age

discrimination claims). If the plaintiff establishes the prima facie case, the burden then shifts to

the employer to articulate some legitimate, nondiscriminatory reason for the adverse action.

                                                 5
        Case 6:19-cv-00518-ADA Document 113 Filed 04/07/21 Page 6 of 15




McDonnell Douglas, 411 U.S. at 802. If the employer provides such a reason, the burden then

shifts back to the employee to show substantial evidence that the proffered reason given by the

employer is merely pretext for discrimination. Delaval v. PTech Drilling Tubulars, L.L.C., 824

F.3d 476, 480 (5th Cir. 2016).

       The Court begins with whether Kendricks has established a prima facie case. Importantly,

the prima facie case under McDonnell Douglas functions as an evidentiary standard, not a pleading

requirement. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510 (2002). Thus, while Kendricks need

not submit evidence to establish a prima facie case at this stage, she must plead sufficient facts on

all of the ultimate elements of her discrimination claim to make her case plausible. Chhim v. Univ.

of Tex. at Austin, 836 F.3d 467, 470 (5th Cir. 2016). While Kendricks’s claims are somewhat

difficult to discern, she has pled sufficient facts on all the ultimate elements to satisfy the prima

facie standard.

       First, she alleges that she is an African American and was over forty years of age at the

time she applied to the two positions; Methodist has even conceded these facts., Def’s Mot. Summ.

J. at 7, ECF No. 31. Second, Kendricks plausibly alleges that she was qualified for the positions

applied for with allegations that she received her professional license in 1997, had over ten years

of experience at Methodist’s place of work utilizing the license, and received interviews for each

of the positions. See Compl., Ex. A at 12, ECF No. 1. Third, Kendrics plausibly alleges that she

was subject to adverse employment actions when Methodist passed over her for both positions.

See id. at 12, 15. Fourth, Kendricks plausibly alleges that Methodist filled the positions with

persons outside of her protected classes, stating both promoted individuals are Caucasian and

providing their exact ages at the time of their promotions. See id. at 12, 15. These allegations, taken

as true, sufficiently establish a prima facie case of discrimination based on her race, age, or both.



                                                  6
        Case 6:19-cv-00518-ADA Document 113 Filed 04/07/21 Page 7 of 15




       With the burden passed to Methodist, Methodist contends that these adverse employment

actions were merely decisions based upon the relative qualifications of the promoted individuals

when compared to Kendricks’s qualifications rather than for any discriminatory reason. Def.’s

Mot. Summ. J. at 9, ECF No. 31. Methodist also states that Kendricks’s subsequent termination

resulted from intentional, repeated refusal to follow her supervisor’s instructions while on leave.

Id. at 3–5. Methodist has provided various documents and affidavits as evidence to support its

stated reasons, including statements by hiring managers about why others received the positions

and emails demonstrating prior warnings and instructions to Kendricks that she ignored. Id. at Exs.

A, B, C, and D. Methodist has provided legitimate, nondiscriminatory reasons for the adverse

actions, so the burden shifts back to Kendricks to provide substantial evidence that Methodist’s

reasons are pretext. Delaval, 824 F.3d at 480.

       A plaintiff establishes an explanation as pretext through either evidence of disparate

treatment or by showing that a court should not give the explanation credence or should find the

explanation false. Id. Importantly, an employer does not have to make correct decisions, only non-

discriminatory ones. Bryant v. Compass Grp. USA Inc., 413 F.3d 471, 478 (5th Cir. 2005). Further,

a plaintiff’s subjective belief alone that discrimination occurred cannot serve as the substantial

evidence needed to demonstrate pretext and survive summary judgment. Ramsey v. Henderson,

286 F.3d 264, 269 (5th Cir. 2002).

       Here, Kendricks has not provided substantial evidence of disparate treatment related to any

of the classes she mentioned. Instead, she merely reiterates the allegations she made to establish a

prima facie case. See generally Pl.’s Resp. to Defs.’ Mot. for Summ. J., ECF No. 47. The only new

evidence Kendricks offers in an effort to demonstrate the falsity of Methodist’s proffered

explanations amounts to a conspiracy theory that Methodist began to build a case against her,



                                                 7
        Case 6:19-cv-00518-ADA Document 113 Filed 04/07/21 Page 8 of 15




induced her to file grievances, planned to make her a low-settlement offer, and then planned to

have her sign a non-disclosure agreement in an effort to silence her because she stood in the way

of Methodist building a favorable image. Id. at 17–19. Such a theory does not amount to the

substantial evidence she needed to produce in order to survive a summary judgment motion on

these claims.

       Because Kendricks did not provide the Court with substantial evidence that Methodist’s

offered reasons are pretextual, a genuine issue of material fact does not exist. Thus, her claims

cannot survive summary judgment. The Court grants Methodist’s summary judgment motion on

these claims.

       ii.      There is no genuine issue of material fact regarding Kendricks’s claims of
                retaliation based on protected activity.

       Kendricks also alleges that she experienced retaliation from Methodist for submitting a

formal grievance on July 3, 2018, opposing alleged racial discrimination in Methodist’s hiring

practices against both herself and another African American woman. To establish a prima facie

case of retaliation, Kendricks must show that: (1) she engaged in protected activity; (2) she was

subjected to adverse employment action; and (3) there was a causal connection between the

protected activity and the adverse action. Porter v. Houma Terrebonne Hous. Auth. Bd. of

Comm’rs, 810 F.3d 940, 945 (5th Cir. 2015). The causal connection element of this analysis may

be satisfied by a close temporal proximity between protected activity and the alleged retaliation at

the prima facie stage. Id. at 948. This Circuit has accepted gaps of two-and-a-half months as well

as less than two months. Id. at 948–49 (accepting a temporal relationship of six-and-a-half weeks).

       Methodist contends that Kendricks cannot establish a prima facie case because she cannot

establish the causal connection element. Def.’s Mot. Summ. J. at 10–11, ECF No. 31. The Court

disagrees. Kendricks alleges she filed her grievance on July 3, 2018, and that Methodist terminated


                                                 8
        Case 6:19-cv-00518-ADA Document 113 Filed 04/07/21 Page 9 of 15




her on July 27, 2018. Compl. at 15–16, ECF No. 1. Twenty-four days, or just over three weeks,

falls well within the timeframe established by this Circuit as sufficient to establish a prima facie

case of retaliation. See Porter, 810 F.3d at 948–949.

       Methodist, however, also argues that even if Kendricks establish a prima facie case, she

has provided no evidence that Methodist’s articulated reasons for the adverse actions serve as mere

pretext. Def.’s Mot. Summ. J. at 11 ECF No. 31. Because Methodist provided legitimate reasons

for taking the adverse actions against Kendricks, the burden shifts back to Kendricks to show that

these reasons are pretextual. Porter, 810 F.3d at 949. Again, to survive summary judgment,

Kendricks must show a conflict in substantial evidence exists on whether the employer would not

have taken the action but for the protected activity. Id. She has not done so.

       Throughout her response, Kendricks only reiterates that she has established a prima facie

case. See generally Pl.’s Resp. to Defs.’ Mot. for Summ. J., ECF No. 47. Kendricks then goes on

to state her beliefs and theories about why the reasons given by Methodist have no legitimacy. Id.

at 17–19. Of course, speculation, conclusory allegations, unsubstantiated accusations, and

subjective belief alone can neither demonstrate pretext nor survive summary judgment. Ramsey,

286 F.3d at 269; Garrett v. Judson Indep. Sch. Dist., 299 Fed. App’x 337, 345 (5th Cir. 2008).

Kendricks needed to produce substantial evidence of pretext. Garrett, 299 Fed. App’x at 345. She

did not do so. Therefore, the Court finds no genuine issue of material fact exists as to Kendricks’s

retaliation claims and grants Methodist’s Motion for Summary Judgment on this issue.

       iii.    There is no genuine issue of material fact regarding Kendricks’s claim of
               discriminatory termination in violation of the ADA.

       Kendricks’s complaint also appears to allege that Methodist discriminated against her

because of an alleged disability. Compl. at 19–20, ECF No.1. To establish a prima facie case of

disability discrimination, Kendricks must show: (1) she is disabled or is regarded as disabled; (2)

                                                 9
       Case 6:19-cv-00518-ADA Document 113 Filed 04/07/21 Page 10 of 15




she is qualified for the job; and (3) she was subjected to an adverse employment action on account

of her disability. Delaval, 824 F.3d at 479 (5th Cir. 2016). Only once Kendricks establishes a prima

facie case does the burden shifts to Methodist to articulate legitimate, nondiscriminatory reasons

for any adverse employment actions. Delaval, 824 F.3d at 479. Kendricks would then need to

present evidence that Methodist committed intentional discrimination. Id.

       The Court finds that the scant allegations made in Kendricks’s complaint do not establish

a prima facie case for disability discrimination. Kendricks has not made any claim that shows she

is either disabled or regarded as disabled. See Compl. at 19–20. Instead, she simply states

Methodist cannot discriminate against her based on a disability and that she had worked with a

medical assistant to develop accommodations for her at work when she returned from surgery. Id.

Further, she has provided no statement that could establish a prima facie case that the adverse

employment action taken by Methodist was on account of this unnamed disability. Id. Further,

even if Kendricks did establish a prima facie case, she did nothing to demonstrate the legitimate,

non-discriminatory reasons given by Methodist for the adverse action amounted to mere pretext.

Thus, the Court grants Methodist’s Motion for Summary Judgment on Kendricks’s claim of

discriminatory termination under the ADA.

       iv.     There is no genuine issue of material fact regarding Kendricks’s failure to
               accommodate claim under the ADA.

       Kendricks’s complaint appears to allege that Methodist failed to reasonably accommodate

Kendrick in her return to work following a major surgery in violation of the ADA. Compl. at 19,

ECF No.1. According to Kendricks’s complaint, she sought accommodations for a reduced work

schedule once she returned to work. Id. at 19–20. She further alleges that these accommodations

were approved by the employer’s insurance provider. Id.




                                                10
        Case 6:19-cv-00518-ADA Document 113 Filed 04/07/21 Page 11 of 15




        For Kendricks to prevail on this claim, she must show the following: (1) she is a qualified

individual with a disability; (2) the employer knew of the disability and her need for

accommodations; and (3) the employer failed to make reasonable accommodations for such known

limitations. Feist v. Dept. of Justice, 730 F.3d 450, 452 (5th Cir. 2013). Because the reasonable

accommodation request alleged by Kendricks consisted of a tailored work schedule once she

returned to work, and because Kendricks never actually returned to work, Methodist could not

have failed to make such an accommodation. Additionally, because Kendricks alleges that her

tailored work schedule had already been approved by the employer’s insurance provider, the

evidence further indicates that the accommodations were never at risk of being denied on the basis

of a disability.

        The only protected actions Kendricks actually took occurred under the purview of Title

VII. Because Kendricks never returned to work, the Court grants Methodist’s Motion for Summary

Judgment on the ADA claims.

        v.         There is no genuine issue of material fact regarding Kendricks’s claims under
                   the Whistleblower’s Protection Act.

        Methodist next moves for summary judgment on all of Kendricks’s claims made under the

Whistleblower’s Protection Act (WPA). Def.’s Mot. Summ. J. at 14, ECF No. 31. The WPA

applies only to employees and contractors of the federal government and does not apply to

employees of private entities. See 5 U.S.C. § 2301(a). Kendricks has neither alleged that Methodist

is a federal agency or institution nor that she worked as a federal employee. See generally Compl.,

ECF No. 1. Thus, the Court grants Methodist’s Motion for Summary Judgment on Kendricks’s

WPA claims. The Court notes that all of Kendricks’s relevant WPA claims regarding actions taken

in response to her filed grievance are analyzed as retaliation claims above.




                                                 11
       Case 6:19-cv-00518-ADA Document 113 Filed 04/07/21 Page 12 of 15




       vi.      There is no genuine issue of material fact regarding Kendricks’s claims for
                punitive damages.

       Methodist also urges this Court to grant summary judgment denying Kendrick any possible

punitive damages on her Title VII claims. A plaintiff may recover punitive damages under Title

VII if he or she proves the defendant acted with malice or reckless indifference to the federally

protected rights of the plaintiff. Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 534 (1999). Given that

the Court has granted Methodist’s Motions for Summary Judgment on all Title VII issues, the

Court also grants summary judgment on Kendricks’s punitive damages claim as a matter of

completeness.

B. Methodist’s Motions for Partial Summary Judgment on Kendricks’s FMLA Claim

       Methodist has also moved for summary judgment on Kendricks’s claims that Methodist

violated her rights under the FMLA after she took leave for a medical absence. Def.’s Mot. Part.

Summ. J., ECF No. 21. The FMLA provides, in part, that employees who take qualified leave

under the FMLA are entitled to be restored to their old positions or to be restored to an equivalent

position with equivalent benefits, pay, and other terms and conditions of employment. 29 U.S.C.

§ 2614(a)(1). This provision creates a set of substantive rights, including a right to return to the

same position after a qualified absence. See Nero v. Indus. Molding Corp., 167 F.3d 921, 927 (5th

Cir. 1999). The FMLA also provides that an employer cannot discriminate against an employee

who has used FMLA leave. 29 U.S.C. § 2615(a)(1). This provision protects employees from

discrimination or retaliation for exercising their rights under the FMLA. Nero, 167 F.3d at 927.

       Methodist argues Kendricks has not shown any genuine issue of material fact with her

FMLA claims. Def.’s Mot. Part. Summ. J. at 6, ECF No. 21. Kendricks’s complaint clearly shows

that she does not allege that Methodist discriminated or retaliated against her for using FMLA

                                                12
       Case 6:19-cv-00518-ADA Document 113 Filed 04/07/21 Page 13 of 15




leave, but that Methodist denied her the substantive right of returning to her position after leave.

See Compl. at 19, ECF No. 1. Thus, the Court will limit its analysis of Methodist’s Motion for

Summary Judgment on the FMLA claim to Kendricks’s substantive right under FMLA.

       To establish a prima facie case of interference under the FMLA, the plaintiff must show:

(1) they were an eligible employee; (2) their employer was subject to FMLA requirements; (3) they

were entitled to FMLA leave; (4) they gave proper notice of their intent to take FMLA leave; and

(5) the employer denied the employee the benefits to which they were entitled under the FMLA.

Caldwell v. KHOU-TV, 850 F.3d 237, 245 (5th Cir. 2017). However, an employer may show that

the employee was not entitled to such a benefit due to a termination for legitimate reasons. Shirley

v. Castparts Corp., 726 F.3d 675, 683 (5th Cir. 2013). In other words, if an employer denies

reinstatement to an employee whose legitimate, unrelated termination has extinguished the

employee’s right to reinstatement, the employer does not violate FMLA. Id.

       Because Kendricks has failed to present evidence that the legitimate reason Methodist

articulates as the basis for her termination amounts to mere pretext, the Court cannot accept the

claim that Methodist violated Kendricks’s substantive rights under FMLA. Courts are reluctant to

second guess business decisions or function as personnel managers. Bienkowski v. Am. Airlines,

Inc., 851 F.2d 1503, 1507–08 (5th Cir. 1988). As discussed above, Kendricks has not provided

any evidence that Methodist’s stated reasons for her termination constituted mere pretext. Given

these findings, the Court finds that Methodist terminated Kendricks for legitimate reasons, and

Kendricks has no right to FLMA benefits as a result. Thus, the Court grants Methodist’s summary

judgment motion on Kendricks’s FLMA claim.




                                                13
       Case 6:19-cv-00518-ADA Document 113 Filed 04/07/21 Page 14 of 15




C.   Kendricks’s Motions for Summary Judgment

       Kendricks has filed two separate motions seeking complete summary judgment under a

“no evidence” standard pursuant to Rule 166a(i) of the Texas Rules of Civil Procedure. ECF Nos.

18, 23. However, federal procedural law applies to cases in federal court. The concept of a “no

evidence” summary judgment neither accurately resembles nor describe federal summary

judgment law. See generally Fed. R. Civ. P. 56.

       Even considering, however, that Kendricks is proceeding pro se, and therefore construing

such a motion liberally as a motion for summary judgment pursuant to the Federal Rules, the Court

must still deny Kendricks’s motions. Summary judgment is appropriate when the non-moving

party has failed to make a sufficient showing on an essential element of its case with respect to

which it has the burden of proof at trial. Celotex, 477 U.S. at 323.

       By submitting motions for summary judgment, Kendricks asserts that she has indisputably

proven all of the essential elements of each of her claims, and that Methodist has failed to make a

sufficient showing to dispute these claims; the Court’s holdings on Methodist’s summary judgment

motions shows the opposite is true. Kendricks only provided enough evidence to establish a prima

facie case on the various elements of her claims. Merely satisfying her initial pleading burden does

not carry the day; indeed, the Court has dismissed her claims because she never provided any

evidence that Methodist’s non-discriminatory explanations were pretext apart from bare

allegations.

       Because Kendricks has not satisfied her burden to survive a summary judgment motion,

much less show she has conclusively proven each element of her various claims, the Court denies

Kendricks’s motions for summary judgment with prejudice.




                                                 14
       Case 6:19-cv-00518-ADA Document 113 Filed 04/07/21 Page 15 of 15




                                     IV.    CONCLUSION

       Having found that Kendricks did not meet her pleading burdens on her ADA and ADEA

claims, she has not provided any evidence to establish a genuine issue of material fact that

Methodist’s provided reasons for its various actions were pretextual, and that she has not provided

any evidence to establish a genuine issue of material fact on her FELA claim, the Court finds that

no genuine issue of material fact exists for any of Kendricks’s claims.

       IT IS THEREFORE ORDERED that Methodist’s Motions for Summary Judgment are

GRANTED. Consequently, Kendricks’s Motions for Summary Judgment are DENIED. It is

FUTHER ORDERED that any other pending motions are hereby DENIED AS MOOT.

        SIGNED and ENTERED this the 7th day of April 2021.




                                             ALAN D ALBRIGHT
                                             UNITED STATES DISTRICT JUDGE




                                                15
